OPINION — AG — (1) THE INTEREST AND PROFITS REALIZED FROM INVESTED PROCEEDS OF BUILDING FUND LEVIES OF A SCHOOL DISTRICT SHOULD BE DISPOSED IN THE BUILDING FUND OF THE SCHOOL DISTRICT AND ARE NOT GOVERNED BY SECT. 1 OF HOUSE BILL NO. 810 AND SHOULD NOT BE PLACED IN THE SINKING FUND OF THE DISTRICT. (2) MONIES RECEIVED BY A SCHOOL DISTRICT FROM THE FOUR MILL COUNTY WIDE LEVY BY ARTICLE X, SECTION 9(B) OKLAHOMA CONSTITUTION, SHOULD, WHEN COLLECTED, NOT " BE APPORTIONED AND CREDITED TO THE FISCAL YEAR IN WHICH SUCH TAXES WERE " LEVIED ", BUT SHOULD BE "TREATED AS REVENUE OTHER THAN AD VALOREM TAXES (GENERALLY REFERRED TO AS MISCELLANEOUS REVENUE) AND BE APPORTIONED AND CREDITED TO THE FISCAL YEAR IN WHICH THE SAME WAS RECEIVED". CITE: 62 O.S.H. 348.1, 70 O.S.H. 1-20 (J. H. JOHNSON)